                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


KONGMANY TANTHONGSACK,

       Petitioner,

V.                                                                   Civil Action No. 3:19CV340

JEFFREY CRAWFORD,et aL,

       Respondents.

                                  MEMORANDUM OPINION


       Petitioner, a federal detainee proceeding pro se, submitted a 28 U.S.C. § 2241 petition.

Petitioner asked the Court to return a filed copy to him upon receipt and the Clerk mailed him

such a copy. On May 16, 2019,the United States Postal Service returned the requested copy to

the Court marked,"RELEASED." Since that date. Petitioner has not contacted the Court to

provide a current address. Petitioner's failure to keep the Court advised as to his current address

indicates his lack of interest in prosecuting the action. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE. A certificate of appealability will be DENIED.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                             M.Hannah L|
                                                             United States
Date: MAY 2 8 2019
Richmond, Virginia
